Citation Nr: 1111395	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  05-10 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Francis Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and her sons

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to November 1945 and was awarded the Silver Star for gallantry in action during the initial assault on Normandy in World War II.  He died in February 2004.  The appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises from March 2004 and   May 2007 rating decisions of the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA).  The March 2004 decision denied service connection for the cause of the Veteran's death and the May 2007 rating decision denied entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.          

The appellant testified during a Board videoconference hearing before one Veterans' Law Judge in September 2006 pursuant to her claim for service connection for the cause of death.  A transcript of the hearing is of record.  The Board then issued a decision denying the claim in January 2007.  The appellant appealed the decision and in an August 2008 order, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion by the parties and remanded the matter to the Board for compliance with the instructions in the Joint Motion.  The Board then remanded the claim back to the RO, via the Appeals Management Center (AMC), in November 2008.  

Subsequently, in September 2009, the appellant testified during a Board videoconference hearing before another Veterans' Law Judge, the undersigned, pursuant to her claim.  A transcript of that hearing is also of record.  Consequently, because the appellant has testified before two Veterans Law Judges concerning her claim for service connection for the cause of death, each will participate in a decision when one is entered.  As this is not a final decision on the merits, only the last Veterans' Law Judge to conduct a hearing will sign the document.

At the September 2009, hearing, the record was held open to allow the appellant's attorney to submit additional evidence on the Veteran's behalf and the attorney acknowledged that the appellant was waiving initial RO consideration of this additional evidence.  The attorney subsequently submitted the evidence, a private oncologist's opinion, in January 2010.  Subsequently, in April 2010, the Board requested a Veterans' Health Administration (VHA) medical opinion from a VA oncologist.  That opinion was provided to the Board in June 2010.  Copies were sent to appellant and her attorney and there was a response.  There was no waiver of RO review attached.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As noted, a VHA opinion was obtained and provided to the appellant and her representative.  With that information was a letter which offered the options of submitting no additional evidence; submitting additional evidence that was to be reviewed by the RO; or, submitting additional evidence with a waiver of RO review.  No selection was made.  In view of the fact that the most favorable option to the appellant is to have the RO conduct initial review, that will be the one implemented.  The matter will be forwarded to the RO for initial review.


Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claims, to include consideration of evidence recently submitted without a waiver of RO review.  If the benefits sought remain denied, the appellant and her attorney should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellant consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


